Filed 1/12/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 6







State of North Dakota, 		Plaintiff and Appellee



v.



Matthew Swearingen, 		Defendant and Appellant







No. 20110227







Appeal from the District Court of Ramsey County, Northeast Judicial District, the Honorable Donovan J. Foughty, Judge.



AFFIRMED.



Per Curiam.



Lonnie Olson, State’s Attorney, 524 4th Avenue NE, Unit 16, Devils Lake, ND 58301, for plaintiff and appellee.



William R. Hartl, P.O. Box 319, Rugby, ND 58368-0319, for defendant and appellant.

State v. Swearingen

No. 20110227



Per Curiam.

[¶1]	
Matthew Swearingen appeals from a trial court’s judgment finding him guilty of gross sexual imposition.  On appeal, Swearingen claims there is insufficient evidence to support the trial court’s decision.  Specifically, Swearingen argues it was neither alleged nor proven that his conduct was “for the purpose of arousing or satisfying sexual or aggressive desires.”  N.D.C.C.   12.1-20-02(5).

[¶2]	We affirm under N.D.R.App.P. 35.1(a)(3).

[¶3]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner